                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

THOMAS TAYLOR                                                                         PETITIONER

v.                                                                      No. 1:19CV172-NBB-JMV

STATE OF MISSISSIPPI, ET AL.                                                       RESPONDENTS


                          ORDER TRANSFERRING CASE TO THE
                           FIFTH CIRCUIT COURT OF APPEALS

       This matter comes before the court, sua sponte, for consideration of the transfer of this

cause. Thomas Taylor has submitted a petition for a writ of habeas corpus under 28 U.S.C. §

2254. The petitioner was convicted for capital rape on February 11, 1998. The petitioner has

filed at least one other unsuccessful 2254 motion concerning the same conviction which he now

seeks to challenge. See Taylor v. Booker, 1:00CV297-S-D, Taylor v. State of Mississippi,

1:16CV84-SA-RP. The Antiterrorism and Effective Death Penalty Act requires that before a

district court files a second or successive petition, “the applicant shall move in the appropriate

court of appeals for an order authorizing the district court to consider the application.” The

petitioner has not obtained such an order. Rather than dismissing the petition on this basis, the

Fifth Circuit permits district courts to transfer the petition for consideration pursuant to 28

U.S.C. § 2244(a) and (b)(3)(c). See In re Epps, 127 F.3d 364, 365 (5th Cir. 1997). Therefore,

in the interest of justice and judicial economy, it is ORDERED:

       1) That this petition will be transferred to the Fifth Circuit Court of Appeals for the

petitioner to seek leave to file this successive § 2254 petition;
       2) That the Clerk of Court is DIRECTED to TRANSFER this petition and the entire

record to the Fifth Circuit Court of Appeals in accordance with 28 U.S.C. § 2244(a) and

(b)(3)(c), and In re Epps, 127 F.3d at 365; and

       3) This case is CLOSED.

       SO ORDERED, this, the 5th day of November, 2019.


                                                       /s/ Neal Biggers
                                                      NEAL B. BIGGERS
                                                      SENIOR U. S. DISTRICT JUDGE




                                                  2
